Citation Nr: 1340557	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-08 912	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a head disorder.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant, W.B., and J.C.



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from February 1973 to December 1973; July 6, 1974 to July 20, 1974; June 7, 1975 to June 21, 1975; and from March 21, 1976 to April 3, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2011, the appellant, W.B., and J.C. testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the proceeding is of record.  At that time, the Board held the record open for 30 days.  The appellant submitted additional evidence at the time of the hearing and in August 2011.  The 30-day period the record was held open has now passed.  In written statements, the appellant has waived initial consideration of this evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's appeal.  A review of the virtual file did not reveal any additional evidence pertinent to the present appeal. 

The appellant's claim for service connection for a back disorder is herein reopened.  The underlying issue of entitlement to service connection as well as the claim for service connection for a head disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  In a final January 1998 decision, the Board denied entitlement to service connection for a back disorder.

2.  Evidence added to the record since the January 1998 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The January 1998 Board decision that denied the appellant's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. § 20.1100 (1997) [(2012)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the appellant's claim of entitlement to service connection for a back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

In the July 2011 Board hearing, and in other documents of record, the appellant has contended that his current back disorder is due to service, to include injuries resulting from being attacked by superiors and fellow soldiers.  Therefore, he alleges that service connection for such disorder is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

"Veteran" status is the first element required for a claim for disability benefits. D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof. 38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d) ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

When a claim for service connection is based only on a period of ACDUTRA, such as here, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  Here, veteran status has not yet been established.

The appellant's claim for service connection for a back disorder was originally denied in an May 1992 rating decision.  The appellant perfected an appeal of this claim, and after originally remanding the claim for additional development, the Board denied the claim in January 1998.  The Board provided the appellant with notice of the decision, along with his appellate rights.  A notice of appeal was not filed, and the decision became final. 38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. § 20.1100 (1997) [(2012)].

At the time of the January 1998 decision, the Board considered the service treatment records, which included an October 1973 record documenting that the appellant slipped in a mud puddle and injured his back.  The claims file also contained substantial VA and private medical records documenting post-service injuries to the back, to include from being attacked by co-workers and being in several motor vehicle accidents.  These records also contained references to asserted in-service injuries.  In this regard, an April 1997 VA treatment record documents the appellant's report that he "suffered internal injuries from an attack on his person while he was in the service in the '70s."  Further, a July 1996 private medical record was of file that noted that the initial injury was in service.  Additional records then of file documented the complex history presented by the medical records and the appellant's assertions.  The Board, citing to the results of an April 1997 VA examination, found that there was no current back disability, and in the alternative, citing evidence that there was no back disability upon a November 1973 service examination, that there was no nexus between a back disorder and an incident of service.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the appellant filed his application to reopen his claim of entitlement to service connection for back disorder in February 2009, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the January 1998 Board decision, the appellant has submitted additional evidence.  This evidence includes a lay statement written by his mother in which she asserts that the appellant was severely beaten during service.  In addition, a June 1974 VA consultation report is now of record that documents that the appellant had "low back syndrome," citing trauma three years prior (before service) and more recent private medical records, to include a June 2011 record, document that the appellant had lumbar myositis with left sciatic and found that the appellant was "[s]tatus post multiple injuries in Marines boot camp 1970s."  Similarly, a July 2011 statement from the appellant's private physician indicated that the appellant had complained of back pain that started after a fall in military service.  As such, he opined that it was just as likely as not that the fall did cause an injury that is contributing to the appellant's pain.  Lastly, the appellant testified, along with an uncle, J.C., and a family friend, W.B.  In this testimony, the uncle and family friend indicated they knew the appellant at the time of the ACDUTRA and provided details regarding being told at the time about the in-service injuries.  See Board Hearing Transcript, pages 5-7.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the appellant's claim.  Specifically, the recent medical records that were not previously of file document a diagnosis of a current back disorder and indicate that there may be a nexus between such current disability and service.  In addition, the appellant and his witnesses at the Board hearing provided new details and accounts of the asserted in-service injuries.  At this stage, as noted above, the evidence is presumed credible.  Justus, supra.  As this additional evidence goes directly to whether there is a current back disorder and whether there is a nexus between such diagnosed back disorder and service, this evidence is material to the elements that were not established at the time of the January 1998 Board decision.  

Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a back disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the appellant's claim.  Accordingly, the claim of entitlement to service connection for a back disorder is reopened.

ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a back disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's service connection claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

While the Board reopened the claim for service connection for a back disorder, additional development is required prior to the adjudication of the claim on the merits.  Regarding the claim for service connection for a head disorder, the Board is aware that this claim has included the assertion that a head injury led to psychiatric disability.  See Board Hearing Transcript, page 4.  In the same January 1998 decision that denied service connection for a back disorder, the Board denied service connection for a psychiatric disability.  This claim for service connection, however, is also based on the theory that injury to the head in service led to physical disability.  Due to this assertion of residual physical disability, the Board finds that this is a new claim for a different type of disability, even if the appellant has asserted that there are related psychiatric disability associated with the physical residuals of the head injury.  Therefore, the Board considers the claim to be before it on the merits, without regard to whether new and material evidence has been submitted to reopen the claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).

Initially, the Board finds that a remand is necessary in order to seek additional treatment records.  The appellant contended that he first sought VA treatment for a psychiatric disability in 1973 at the Detroit, Michigan, VA Medical Center (VAMC) (previously the Allen Park VAMC) while still in the United States Marine Corps Reserve.  See Board Hearing Transcript, at 13-15.  In other records, the appellant has indicated he began been treated for a psychiatric disability in 1974 or later.  Currently, the earliest VA psychiatric record is dated in May 1979.  Review of the claims file does not indicate that VA has specifically sought these records.  Therefore, the AOJ should obtain VA treatment records dated between 1973 and May 1979 from the Detroit VAMC (previously the Allen Park VAMC).  In addition, the claims file does not contain any recent VA treatment records.  Consequently, the AOJ should ask the appellant to identify any recent VA treatment.

The AOJ should also seek additional records referenced in the current evidence.  In the appellant's February 2009 claim, he indicated that he was treated by a Dr. Elhorr and a Dr. Conf.  Although the RO sent the appellant a June 2009 letter seeking authorization to obtain these records and the appellant did not respond, the appellant's representative, in a May 2011 Form 646, asked that the VA again seek these records.  In addition, in a December 1990 VA treatment record, the clinician noted that the appellant had been placed on disability from Great Lakes Steel Corporation.  With any needed additional information from the appellant and authorization from the appellant, the AOJ should seek these records.

At the time of his Board hearing, the appellant submitted a record requesting that VA obtain a lay statement from a fellow service member.  Although the Board will not direct that VA directly seek this lay statement from another service member, in the letter sent to appellant seeking authorization to obtain additional records, the appellant should be informed that he may submit additional evidence to support his claim, to include lay statements.  Further, in an August 1983 hearing before a Hearing Officer at the RO, reference is made to a picture from "boot camp" showing swelling in the appellant's face.  See August 1983 RO Hearing, at page 22.  Although the hearing officer indicates that a copy of the picture would be made for the claims file, the claims file does not currently contain a copy of the picture.  The appellant should be provided an opportunity to submit a copy of this picture.

As outlined above, the claims record contains recent medical records that indicate that there may be a link between currently diagnosed back disorder and service.  Similarly, the claims file currently contains private opinion evidence indicating there is a link between an in-service injury and a current head injury.  Specifically, in a July 2011 letter, a treating private physician wrote that the appellant reported that he had headaches and back pain since a fall in service.  The private medical doctor opined that "it is just as likely as not, that the fall did cause an injury that is contributing to his pain."  Although the appellant was previously provided a VA examination regarding the back disability in April 1997 pursuant to his prior appeal, the Board finds the new evidence of record requires a new VA spine examination to be conducted.  That is, regarding both the claim for service connection for a back disorder and the claim for service connection for a head disorder, the evidence of record triggers VA's duty to assist in these claims by obtaining VA examinations.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the opinion evidence already of record, the Board notes that these opinions do not appear to be been based on knowledge of post-service injuries.  Thus, the record currently lacks thorough medical opinions that are based on a complete factual history, to include the complex post-service history.  The VA opinions, based on review of all the evidence of record and interview with the appellant, will significantly aid in adjudication of these claims.  In the remand directive below, although not a substitute for a complete review of the claims file, the Board will outline pertinent post-service history.

Finally, upon readjudication of the appellant's claim, the AOJ should consider the entirety of the evidence, to include all evidence received since the issuance of the March 2011 statement of the case, which specifically includes the additional evidence submitted by the appellant in July and August 2011.  


Accordingly, the case is REMANDED for the following action:

1)  The AOJ should obtain the appellant's outstanding VA treatment records, to include records from the Detroit VAMC (previously the Allen Park VAMC) dated between 1973 and May 1979.  In addition, the appellant should be requested to provide information regarding any current VA treatment.  If he is receiving any current VA treatment, the AOJ should also seek these records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2)  The AOJ should contact the appellant and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for back and head disorders, including Dr. Elhorr and a Dr. Conf.  In addition, the AOJ should seek, with any needed assistance from the appellant, records relevant to previously awarded disability benefits from the Great Lakes Steel Corporation.

After the appellant has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AOJ cannot obtain records identified by the appellant, a notation to that effect should be included in the claims file and the appellant and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3)  The appellant should also be notified of the opportunity to submit any additional lay statements regarding his claims, to include statements from people he served with in the United States Marine Corps Reserve and a copy of the "boot camp" picture showing facial swelling referenced at the time of the August 1993 RO hearing.

4)  After completing the foregoing, the appellant should be scheduled for an appropriate VA examination so as to determine whether the appellant has a back disorder and/or a head disorder attributable to injury while in the United States Marine Corps Reserve.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should offer an opinion as to whether as to the following:

(A)  Identify all current back disorders. 

(B)  For each currently diagnosed back disorder, is it at least as likely as not that such disorder is due to injury in United States Marine Corps Reserve service, to include an October 1973 slip and fall from a mud puddle as documented in the service treatment records?

(C)  Identify all current head disorders.

(D)  For each currently diagnosed head disorder, is it at least as likely as not that such disorder is due to injury in United States Marine Corps Reserve service

In offering any opinions, the examiner must consider the full record, to include the appellant's contentions and the prior medical opinion evidence of record.  Specifically, the examiner should consider the appellant's contentions that his back and head injuries are due to several fall injuries in service, to include from being pushed by fellow service members and superiors, and the contention that he was beaten in service.  In this regard, the appellant has asserted that he was repeatedly hit with an M16 rifle in the head.

As part of the examiner's review of the record, he/she should also note the following regarding pre- and post- reserve service history: a June 1974 VA treatment record indicates that the appellant had low back syndrome from trauma three years prior (pre-service); a May 1984 VA treatment record documents that the appellant had low back pain following falling backward in a chair; a May 1986 VA treatment record documents that, following the igniting of gas, the appellant ran off a porch and fell, resulting in lacerations to his back and head; references, to include in an April 1997 VA psychiatric examination, to a 1991 incident in which the appellant was physically attacked and injured by two coworkers with shovels, to include being hit in the head, chin, and jaw and abdomen; the April 1997 VA psychiatric examination report also makes reference to "some components of a compensation neurosis and that his symptoms appear to be pension-seeking;" the July 2011 opinion from a L.L., D.O. (initials used to protect privacy) noted that the appellant was a poor historian, with a prior history of stroke and seizure; a June 2010 record from this same clinician indicates that the appellant has fibromyalgia; a May 1995 medical evaluation by the same L.L., D.O. documents that the appellant had increased low back pain following being struck as a pedestrian by a motor vehicle in April 1995; Other records make references to additional motor vehicle accidents, to include a September 1992 medical record that records that the appellant had surgery to his leg after a 1978 motor vehicle accident.

The examiner should also specifically consider the June 2011 and July 2011 opinions offered by the appellant's private physicians.

The rationale for any opinion offered should be provided.  Citations must be provided for any referenced medical research/authorities.

5)  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the March 2011 statement of the case.  If either claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


